Title: To George Washington from Jonathan Lawrence, Jr., 11 November 1783
From: Lawrence, Jonathan, Jr.
To: Washington, George


                  
                     Sir,
                     November 11th 1783 
                  
                  When I look around me and View the smiles of Content on the Countenances of the Officers of the Army who receive so Generous a Compensation for their Services and Compare their Good fortune to mine of Unsuccessfull, I feel every Remorse, mine has been one of the most Unfortunate, first a total Loss of Property by the Ravages of the Enemy, second the Sacrifice of a Strong Constitution, lost by a Seven Years Servitude so far that I am apprehensive I never shall be blest with any tollerable degree of health, and Obliged at the Expiration of the War on Account thereof to Resign my Commission, rather than by leave of absence to put it in the power of my Brother officers to charge me with being Remiss in attention to the duties of my Company, His Excellency the Secretary at War has been pleasd on hearing of my disagreeable Situation of his own Accord to lay them before the Committee of Congress to have me if possible placed in a Situation with the Rest of the Army, could I be so happy as to have Your Excellency to honour me so far as also to Interest Yourself in my behalf.  I must then be assured of Success, which would enable me to do some small Business with Reputation, when at present no prospect opens, but that which fills me with pain, I lodged a Certificate with You from the Chief Surgeon at West Point declaring my Situation to be Inadequate to Service, which possibly may be of some avail, As You are soon about to leave the Busy Scenes of Public Station, let me entreat Your Excellencys Attention to my Situation, and have the pleasure of being Indebted to You for my future Success in life which should I be so fortunate as to receive the Commutation through Your means will place me in business.  I have the Honor to Subscribe myself Your Most Obedient Servant
                  
                     J. Lawrence Junr
                  
               